DETAILED ACTION

This application is in condition for allowance except for the following formal matters: 
Specification
The disclosure is objected to because of the following informalities:
In paragraph 0014, line 2, “from” should be deleted.
In paragraph 0014, line 3, “both” should be changed to --from both--.
In paragraph 0019, line 2, “be” should be deleted--.
In paragraph 0025, line 1, “frame” should be changed to --the frame--.
In paragraph 0039, line 8, “means” should be changed to --mean--.
Appropriate correction is required.
Claim Objections
Claim 5 is objected to because of the following informalities:  In line 4, “members is” should be changed to --members are--.  Appropriate correction is required.
Claim 7 is objected to because of the following informalities:  In line 2, “be” should be deleted.  Appropriate correction is required.
Allowable Subject Matter
Claims 1-15 are allowed.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH J FRISBY whose telephone number is (571)270-7802. The examiner can normally be reached M-F 9:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on (571)272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KEITH J FRISBY/Primary Examiner, Art Unit 3614